DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. Applicant’s argument that Jogi fails to disclose the sensor placements and channel is not persuasive since Lamine discloses this as detailed below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5, 6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jogi (US 20060212224 A1) in light of Lamine (US 5720355 A).
With respect to claim 1, Jogi discloses a method for formation property prediction, comprising: drilling a borehole into a formation using a drill bit; measuring one or more parameters of drill bit motion with one or more sensors (pgphs. pgphs, 9, 36, 40, the sensors which measure acceleration are accelerometers); and inputting the one or more parameters of the drill bit motion into a formation property prediction model which outputs one or more properties of the formation (pgphs. 40, 58, 60, 71, 72).
However, Jogi fails to disclose the sensors in a bit or shank body and on an outer surface, connected by a channel.
Nevertheless, Lamine discloses this (outer surface accelerometer 4D, bit body accelerometer 4A, connected by channel 54, col. 20 ll. 35-42, col. 21 ll. 1-15, col. 6 ll. 30-40, fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the accelerometer placement of Lamine in Jogi with the connection passage since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results and in order to implement sensors in the bit itself where information is most pertinent and useful as taught by Lamine (col. 1 ll. 28-38).
With respect to claim 2, Jogi discloses altering the drilling of the borehole based at least in part on the outputs of the one or more properties of the formation (pgph. 73).
With respect to claim 5, Jogi discloses updating the formation property prediction model with one or more additional drill bit measurements (pgph. 70).
With respect to claim 6, Jogi discloses wherein the one or more parameters of the drill bit motion are measured with at least one of an accelerometer (pgphs, 9, 36, 40, the sensors which measure acceleration are accelerometers).
With respect to claim 8, Jogi discloses a method for forming a formation property model, comprising; acquiring one or more formation properties (lithology/gamma ray measurements, pgphs. 55, 71) and one or more parameters of drill bit motion (RPM, pgph. 60); forming one or more data packets that comprise the one or more formation properties and the one or more parameters of drill bit motion (pgph. 71); storing the one or more data packets in a database (pgphs. 71, 32); and correlating the one or more data packets in the database to form the formation property prediction model that predicts a formation property based at least in part on drill bit measurements (pgphs. 32, 33, 71).
However, Jogi fails to disclose the sensors in a bit or shank body and on an outer surface, connected by a channel.
Nevertheless, Lamine discloses this (outer surface accelerometer 4D, bit body accelerometer 4A, connected by channel 54, col. 20 ll. 35-42, col. 21 ll. 1-15, col. 6 ll. 30-40, fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the accelerometer placement of Lamine in Jogi with the connection passage since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results and in order to implement sensors in the bit itself where information is most pertinent and useful as taught by Lamine (col. 1 ll. 28-38).
With respect to claim 9, Jogi discloses updating the data packets with the drill bit measurements (pgph. 71).
With respect to claim 10, Jogi discloses wherein the formation property prediction model predicts gamma concentration in response to an input of revolutions-per-minute (pgph. 60 discloses that RPM can predict lithology and pgph. 55 discloses that lithology predicts gamma ray level, pgph. 64 also discloses predicting gamma levels).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jogi and Lamine as applied to claim 1 above, and further in view of Pei (US 20120222901 A1).
With respect to claim 3, while Jogi discloses outputting lithology and that gamma concentration varies with lithology (discussed supra), Jogi fails to specifically disclose outputting gamma concentration as claimed.
Nevertheless, Pei discloses this (pgphs. 29, 36) in conjunction with a model that takes acceleration as an input while drilling.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have outputted gamma concentration instead of or in addition to lithology in Jogi as taught by Pei (pgphs. 29, 36) since this is the application of a known technique in a similar device to improve it .
Claims 4, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jogi and Lamine as applied to claims 1 and 8 above, and further in view of Murphey (US 6065219 A).
With respect to claims 4 and 11, Jogi fails to disclose outputting hole shape in response to whirl.
Nevertheless, Murphey discloses measuring whirl properties to output borehole shape (col. 1 l. 50 – col. 3 l. 10)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a gyroscope and magnetometer in Jogi to measure parameters relating to whirl in order to avoid damaging motion as taught by Murphey (col. 7 ll. 10-15), especially since measuring whirl and preventing damage to the bit/extending bit life are also goals of Jogi (pgphs. 30, 36).
With respect to claim 7, a gyroscope will naturally measure pitch and yaw.
Claims 12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jogi in light of Lamine, (US 6205851 B1), hereinafter ‘851 and Murphey.
With respect to claim 12, Jogi discloses sensors for measuring whirl and RPM (pgph. 36), and an information handling system configured to: record one or more parameters of a drill bit motion from at least the sensors; input the one or more parameters of the drill bit motion into a formation property prediction model; and output one or more properties of the formation (pgphs. 32, 33, 60, 71).
However, Jogi fails to disclose a magnetometer. 
Nevertheless, ‘851 discloses using a magnetometer to measure RPM (col. 3 ll. 15, 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a magnetometer in Jogi to measure RPM as taught by ‘851 since this is the 
However, Jogi fails to disclose the sensors in a bit or shank body and on an outer surface, connected by a channel.
Nevertheless, Lamine discloses this (outer surface accelerometer 4D, bit body accelerometer 4A, connected by channel 54, col. 20 ll. 35-42, col. 21 ll. 1-15, col. 6 ll. 30-40, fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the accelerometer placement of Lamine in Jogi with the connection passage since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results and in order to implement sensors in the bit itself where information is most pertinent and useful as taught by Lamine (col. 1 ll. 28-38).
Jogi discloses inclination/azimuth sensors for angle sensors (pgph. 5) but fails to specifically disclose a gyroscope
Nevertheless, Murphey discloses this (col. 3 ll. 10-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a gyroscope in Jogi to measure parameters relating to whirl in order to avoid damaging motion as taught by Murphey (col. 7 ll. 10-15), especially since measuring whirl and preventing damage to the bit/extending bit life are also goals of Jogi (pgphs. 30, 36).
With respect to claim 15, Murphey discloses wherein the formation property prediction model is configured to output hole shape in response to an input of at least one of a bit whirl (col. 2 l. 50 – col. 3 l. 10, claim 1, the input from the sensors during whirl which produces the elliptical borehole will be considered as being a whirl input).
With respect to claim 16, Jogi discloses wherein an accelerometer measures angular velocity about at least two axes of the drill bit (pgph. 36, acceleration sensors are accelerometers).
With respect to claim 17, Jogi in light of ‘851 and Murphey discloses wherein the gyroscope unit, the magnetometer unit, or an accelerometer measure a bit wobble (the accelerometers of Jogi will measure this) and the gyroscope unit is configured to measure pitch and yaw of the drill bit (gyroscopes naturally measure this).
With respect to claim 18, Jogi in light of ‘851 and Murphey discloses wherein the gyroscope unit, the magnetometer unit, or an accelerometer measure revolutions-per-minute (col. 3 ll. 15, 16, ‘851) and wherein the gyroscope unit is configured to measure roll of the drill bit (a gyroscope will; naturally measure this).
With respect to claim 19, Jogi discloses wherein the information handling system is further configured to calculate stick slip from the revolutions-per-minute measurements (pgph. 60).
With respect to claim 20, an acceleration sensor such as those of Jogi will naturally measure bit wobble.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jogi in light of Lamine, ‘851, and Murphey as applied to claim 12 above, and further in view of Pei (US 20120222901 A1).
With respect to claim 13, Jogi fails to specifically disclose updating the model based on model output. Nevertheless, Pei discloses comparing model output (which outputs gamma concentration, analogous to lithology change, in response to accelerometer inputs) to an actual gamma ray log and using the comparison between the two to update the model (pgph. 37).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have taken a real gamma ray log and outputted predicted gamma concentration instead of or in addition to lithology in Jogi as taught by Pei (pgphs. 29, 36) since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results and since the gamma output can be compared to a gamma log to update the model in case of discrepancy (pgph. 37, Pei).
With respect to claim 14, Pei discloses the output of gamma concentration (pgphs. 29, 36).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        04/14/2021